NOTICE OF ALLOWABLITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 11-24 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Shad et al. (7,670,536 – Figure 3) discloses a molding-system clamp 102, comprising includes a stationary platen 120, a movable platen 122, platen stroke actuators 123, clamp actuators 128, rods 121, and (vi) tie-bar lock mechanisms 130; wherein the clamps 128 are mounted to corners of the platen 120, the rods 121 are coupled to and extend from respective clamps 128, wherein the rods 121 extend over to and are lockably interactable with respective locks 130 that are mounted to respective corners of the platen 122; wherein the clamp 128 includes: (i) a first actuator 502, and (ii) a second actuator 504, and wherein the first actuator 502 is interactable with the rod 121 so that the clamping force is transmitted to: (i) the platen 120, and (ii) the rod 121, which in turn transmits the clamping force to the platen 122; wherein the second actuator 504 is used to move the first actuator 502 from the force application position to the home position once the first actuator 502 has been deactivated to resets the position of the first actuator 502 back to the home position where the lock 130 is actuated so as to unlock the rod 121 from the platen 122.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743